Citation Nr: 0906764	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  03-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of service connection for a 
liposarcoma of the left thigh, with postoperative residuals 
of excision and radiation.  

2.  Entitlement to restoration of service connection for a 
major depressive disorder associated with a liposarcoma of 
the left thigh and postoperative residuals of excision and 
radiation.

3.  Entitlement to restoration of service connection for 
impotence associated with a liposarcoma of the left thigh and 
postoperative residuals of excision and radiation.

4.  Entitlement to restoration of a total disability rating 
for compensation due to individual unemployability.  

5.  Entitlement to restoration of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

6.  Entitlement to restoration of special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of a creative organ.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which severed entitlement to 
service connection for a liposarcoma of the left thigh, with 
postoperative residuals of excision and radiation; service 
connection for a major depressive disorder associated with a 
liposarcoma of the left thigh and postoperative residuals of 
excision and radiation; service connection for impotence 
associated with a liposarcoma of the left thigh and 
postoperative residuals of excision and radiation; a total 
disability rating for compensation due to individual 
unemployability; Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code; and special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of a creative organ.

The veteran was afforded a hearing before the Board, sitting 
at the RO, in January 2004, a transcript of which is of 
record. Additional documentary evidence was received into the 
record at the time of the January 2004 hearing, along with a 
waiver of initial RO consideration of such evidence.

In February 2005 the Board remanded the claims for additional 
development.  

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit, and in January 2009, the United 
States Supreme Court denied a petition for further review. 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
subject claims based on in-service exposure to herbicides may 
now be addressed.


FINDINGS OF FACT

1. At the time service connection for a left thigh 
liposarcoma, with post operative residuals of excision and 
radiation, was severed in an April 2003 rating decision, 
service connection had been in effect since August 28, 2000, 
less than 10 years.

2. At the time service connection for major depressive 
disorder associated with a left thigh liposarcoma was severed 
in an April 2003 rating decision, service connection had been 
in effect since July 24, 2001, less than 10 years.

3. At the time service connection for impotence associated 
with a left thigh liposarcoma was severed in an April 2003 
rating decision, service connection had been in effect since 
July 24, 2001, less than 10 years.

4. At the time that special monthly compensation for loss of 
use of a creative organ associated with a left thigh 
liposarcoma was severed in an April 2003 rating decision, 
benefits had been in effect since July 24, 2001, less than 10 
years.

5. At the time that a total disability evaluation based on 
individual unemployability due to service connected disorders 
was severed in an April 2003 rating decision, benefits had 
been in effect since December 1, 2001, less than 10 years.

6. At the time that dependents' educational assistance was 
severed in an April 2003 rating decision, benefits had been 
in effect since December 1, 2001, less than 10 years.

7. The correct facts were not before the RO adjudicator when 
service connection for a left thigh liposarcoma and benefits 
for all derivative disorders were granted.


CONCLUSIONS OF LAW

1. The September 2000 rating action which granted entitlement 
to service connection for a liposarcoma of the left thigh was 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
5112 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105 (2008).

2. The January 2002 rating action which granted entitlement 
to individual unemployability was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 5112; 38 C.F.R. § 3.105.

3. The January 2002 rating action which granted entitlement 
to dependents' educational assistance was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 5112; 
38 C.F.R. § 3.105.

4. The August 2002 rating action which granted entitlement to 
service connection for a major depressive disorder secondary 
to a left thigh liposarcoma was clearly and unmistakably 
erroneous. 38 U.S.C.A. §§ 5109A, 5112; 38 C.F.R. § 3.105.

5. The August 2002 rating action which granted entitlement to 
service connection for impotence associated with a left thigh 
liposarcoma was clearly and unmistakably erroneous. 38 
U.S.C.A. §§ 5109A, 5112; 38 C.F.R. § 3.105.

6. The August 2002 rating action which granted entitlement to 
special monthly compensation was clearly and unmistakably 
erroneous. 38 U.S.C.A. §§ 5109A, 5112; 38 C.F.R. § 3.105.

7.  Liposarcoma of the left thigh, with post operative 
residuals of an excision and radiation, was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service, to include as due 
to herbicide exposure or other causes.  38 U.S.C.A. §§ 1110, 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

8.  In the absence of a service-connected disability, the 
claims of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders, special monthly compensation, and dependents' 
educational assistance lack legal merit. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to claims based on a finding of clear and unmistakable error.  
In Livesay v. Principi, 15 Vet. App. 165 (2001) the United 
States Court of Appeals for Veterans Claims (the Court) held 
that such claims are not conventional appeals, but rather are 
requests for revision of previous decisions. As a 
consequence, the Veterans Claims Assistance Act of 2000, and 
its implementing regulations, are not for application in this 
matter.


Background

The Veteran contends that he was exposed to Agent Orange 
while serving onboard ship in the coastal waters of Vietnam 
and that he developed a liposarcoma of the left leg as a 
result. He does not allege that, and he offered testimony 
that he did not serve at any time on the land mass in 
Vietnam.

There are no records of any complaints pertaining to a 
liposarcoma in service. The August 1968 induction and the 
August 1970 separation examinations are entirely silent as to 
any liposarcoma.  

The earliest post service medical reference to liposarcoma is 
a January 2000 examination report by Bruce A. Mallin, M.D., 
who noted a large mass on the posterior left thigh.  This 
reportedly had been present since March 1999.  It was 
subsequently diagnosed as a liposarcoma.  No opinion as to 
the etiology of the liposarcoma was offered. He underwent 
therapy to reduce the mass and a surgical excision to move it 
was performed at a VA Medical Center.

By rating action in September 2000 service connection was 
granted for liposarcoma, lateral left thigh with a 100 
percent evaluation effective August 28, 2000.  In making this 
determination the RO noted that the veteran had served off 
the coast of Vietnam receiving the Vietnam Service Medal and 
on this basis finding a presumption of service connection.  

In a January 2002 rating decision entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders was granted, as well as 
entitlement to dependents' educational assistance.

By rating action in August 2002 service connection for a 
major depressive disorder, also diagnosed and claimed as 
bipolar disorder II with depression, was granted and a 50 
percent evaluation was awarded.  Service connection for 
impotence was also granted, and a noncompensable evaluation 
was assigned.  Finally, entitlement to special monthly 
compensation based on the loss of use of a creative organ was 
granted.

By rating action in December 2002, the RO proposed to sever 
service connection for all disorders, as well as entitlement 
to a total disability evaluation based on individual 
unemployability due to service connected disorders, special 
monthly compensation, and dependents' educational assistance.  
In making that determination the RO noted that a VA General 
Counsel opinion dated September 13, 1996 held that, 
"[s]ervice in the Republic of Vietnam," as used in 
38 C.F.R. § 3.307(a)(6) (iii), does not include veterans who 
served aboard ships off the coast of Vietnam but whose 
service did not involve duty or visitation in Vietnam.  Thus, 
these veterans would not be entitled to the automatic 
presumption of 38 C.F.R. § 3.309(e) unless they can establish 
they were actually exposed to such agents in service.  

By rating action in April 2003, the RO severed service 
connection for a left thigh liposarcoma, major depression, 
and impotence.  It also severed entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders, special monthly compensation, 
as well as entitlement to dependents' educational assistance.  
The severance was effective July 1, 2003.  In making that 
determination the RO noted that the veteran did not submit 
any evidence that he served in country in the Republic of 
Vietnam in any capacity, even for a short period.

At a January 2004 Travel Board hearing the veteran testified 
that he did not serve on the land mass of Vietnam.  His 
entire tour of duty during that period was onboard the USS 
Enterprise. He argued, in essence, that service connection 
should not have been severed.  He further argued that he was 
actually exposed to Agent Orange while aboard the USS 
Enterprise. During his testimony he referenced an Australian 
study cited in a newspaper column, proffering that Australian 
Navy veterans who served aboard ships in the waters off 
Vietnam were subject to the dioxin in Agent Orange through 
the evaporative distillation process used to purify drinking 
water. He submitted some documentary evidence at the hearing.  

Subsequent to the February 2005 Remand more documentation 
including some documents referring to the Australian study 
were received.  

Analysis

Under 38 C.F.R. § 3.957 ratings that have been in effect for 
10 or more years cannot be severed except upon a showing that 
the original grant was based on fraud or it is clearly shown 
from military records that the person concerned did not have 
the requisite service or character of discharge. The 10 year 
period is computed from the effective date of service 
connection.

In this case, service connection for a left thigh liposarcoma 
was granted effective August 28, 2000; and service connection 
for a major depressive disorder, impotence, and special 
monthly compensation based on a loss of use of a creative 
organ were each granted effective July 24, 2001.  Entitlement 
to a total disability evaluation based on individual 
unemployability due to service connected disorders and 
dependents' educational assistance was established effective 
December 1, 2001.  Since each of these benefits were in 
effect for a period less than 10 years, the protection 
afforded under 38 C.F.R. § 3.957 does not apply.

The provisions of 38 C.F.R. § 3.105(d) provide that service 
connection can be severed only where evidence establishes 
that the grant of service connection was clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).

To determine whether a clear and unmistakable error was 
present in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question. See Damrel v. Brown, 6 Vet. App. 
242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection, but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award. See Daniels v. Gober, 10 
Vet. App. 474 (1997).

For the reasons stated immediately below, the Board finds 
that the correct facts were not before the RO adjudicators 
who granted the original liposarcoma claim and the subsequent 
secondary service connection claims as well as all ancillary 
benefits.  Hence, service connection should be severed for 
liposarcoma as well as all of the secondary service connected 
conditions, and entitlement to all derivative benefits should 
also severed.

A veteran who served on the land mass of the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 1975 
is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange).  In the case 
of such a veteran, service connection for listed diseases, 
including liposarcoma, will be presumed if they are manifest 
to a compensable degree within specified periods any time 
after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The Veteran's service records do not reflect any service on 
the land mass of the Republic of Vietnam.  The Navy 
Department confirmed that he served onboard the USS 
Enterprise off the coast of Vietnam.  He did not serve on the 
land mass of Vietnam and the appellant has so testified.  His 
claim is based entirely on his shipboard service.  As there 
is no evidence that the Veteran was exposed to an herbicide 
agent, to include Agent Orange, during military service, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply.  
However, failure to establish presumptive service connection 
based on herbicide exposure does not preclude the veteran 
from establishing direct service connection. Stefl v. 
Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994).

As noted above, the medical evidence of record contains no 
complaints of a liposarcoma until, at the earliest, 1999, or 
about 29 years after separation from active duty.  While not 
a dispositive factor, a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Significantly, the record does not contain any competent 
medical nexus opinion linking the veteran's liposarcoma to 
service.  Without such evidence, the claims of entitlement to 
service connection for liposarcoma, to include based on 
herbicide exposure, as well as all of his secondary claims 
must be denied.

In short, the veteran never served on the land mass of the 
Republic of Vietnam, serving only onboard ship in the coastal 
waters of Vietnam. Since the rating decisions specifically 
relied on erroneous information concerning what service was 
necessary to trigger application of the presumptive statute, 
the correct facts were not before the adjudicators.  As such, 
the grants of service connection for a liposarcoma, and all 
derivative disorders, were clearly and unmistakably 
erroneous. The error in relying on incorrect facts is 
undebatable and is of the sort, which had it not been made, 
would have manifestly changed the outcome of the rating 
decisions which granted the disorders at issue. That is, if 
the RO adjudicators had been aware that service on the land 
mass of the Republic of Vietnam was required for a 
presumption of exposure to herbicides, and that service 
onboard ship was inadequate, service connection for a left 
thigh liposarcoma would not have been service connected, and 
no derivative disorder or benefit would have been awarded 
thereafter.  A clear and unmistakable error has therefore 
been demonstrated. 

Accordingly, the Board finds that service connection was 
properly severed. The benefits sought on appeal are 
accordingly denied. 


ORDER

The severance of service connection for a left thigh 
liposarcoma, status post excision and radiation, secondary to 
herbicide exposure was proper, and the appeal is denied.
.
The severance of service connection for a major depressive 
disorder associated with a left thigh liposarcoma was proper, 
and the appeal is denied.

The severance of service connection for impotence associated 
with a left thigh liposarcoma was proper, and the appeal is 
denied.

The severance of a total disability evaluation based on 
individual unemployability due to service connected disorders 
was proper, and the appeal is denied.

The severance of entitlement to dependents' educational 
assistance was proper, and the appeal is denied.

The severance of entitlement to special monthly compensation 
was proper, and the appeal is denied


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


